Citation Nr: 1120457	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-38 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned in January 2011.  A transcript of the hearing is of record.


FINDING OF FACT

Considering his complaints of pain, the Veteran's left knee disability results in extension limited to 15 degrees; however, flexion limited to 45 degrees, ankylosis, instability, recurrent subluxation, or dislocation have not been demonstrated.  


CONCLUSIONS OF LAW

The criteria for entitlement to a disability rating of 20 percent, but no higher, for post-operative degenerative changes of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2007, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records.  Further, the Veteran submitted additional records and written statements in support of his claim,  and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in January 2011.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the January 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's service-connected left knee disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran identified additional private treatment records that he said he would obtain and submit for the Board's consideration, and the record was held open 30 days for him to do so.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

As noted directly above, the record was held open to provide the Veteran an opportunity  to submit additional evidence.  Private treatment records were received in January 2011.  Generally speaking, when any pertinent evidence is submitted by the Veteran or his representative to the Board, this evidence must be referred to the agency of original jurisdiction (AOJ) for review, unless such review is waived by the Veteran or his representative.  38 C.F.R. § 20.1304(c) (2010).  Here, the Veteran explicitly indicated during his hearing that he would waive his right for AOJ review.  Hearing Transcript (T.) at 8.  The evidence will therefore be considered in this decision. 

Next, specific VA examinations pertinent to the issue on appeal were obtained in January 2007, May 2008, and November 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Although the Veteran testified as to a worsening of his left knee disability since his January 2007 surgery, there is no objective evidence indicating that there has been a material change in the severity of the disability since the November 2008 VA examination.  Moreover, as will be discussed in greater detail below, private treatment records dated from 2008 to 2011 show a consistent level of disability and include pertinent findings with regard to range of motion, the presence of instability or locking, and the Veteran's complaints of pain.  These are essentially the same findings that would be discussed/addressed in an examination.  The Board therefore finds that a remand for an examination is warranted.  VAOPGCPREC 11-95 (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The United States Court of Appeals for Veterans Claims (the Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, the Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, such as the case here, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran was initially assigned a 10 percent evaluation for his service-connected post-operative degenerative changes of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010), traumatic arthritis.  In a May 2009 rating decision, the RO granted a temporary 100 percent evaluation effective January 15, 2007, based on surgical or other treatment necessitating convalescence after the Veteran underwent a partial medial and lateral meniscectomy of the left knee due to internal derangement.  His original 10 percent evaluation was reinstated effective April 1, 2007.  

For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

Standard range of knee motion is from zero degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5262, a 10 percent disability evaluation is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability evaluation is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability evaluation is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Here, the Veteran was afforded a VA examination in January 2007, at which time he was diagnosed with status post left knee injury with evidence of degenerative changes.  The Veteran reported injuring his left knee while playing basketball in service in 1992, and complained of daily pain with severity depending on his level of activity.  Prolonged sitting, walking, and standing exacerbated the pain, although he denied flare-ups or incapacitating episodes.  He underwent a left knee arthroscopy eight days prior to the examination, and declined further assessment of the knee because it hurt too much upon movement.  X-rays revealed no acute fracture or dislocation, although degenerative changes were noted with slight narrowing of the medial joint spaces and bony hypertrophic changes.  

The Veteran was afforded his next VA examination in May 2008, at which time he was diagnosed with degenerative joint disease of the left knee.  The Veteran reported initial improvement following his January 2007 surgery, but then experienced catching and clicking in the left knee about a month later that was diagnosed as significant osteoarthritis.  He described daily pain with flare-ups occurring proximately 4 to 5 times per month.  Pain was aggravated by walking longer than five minutes, lying in certain positions, and trying to squat or bend.  The Veteran reported pain, weakness, stiffness, swelling, giving way without any falls, fatigability, and lack of endurance, although he denied locking.  In addition, he used a knee brace for patellar support.

Upon physical examination, there was tenderness at the anterior patella of the left knee as well as at the medial left knee.  Range of motion testing revealed flexion limited to 90 degrees, with significant pain in the lumbar spine (rather than the left knee joint) that prevented him from flexing any further.  Extension was to zero degrees.  Repetitions were only done two times as a result of the Veteran's lumbar spine discomfort, and his flexion decreased to 70 degrees (although this was also due to back pain).  The examiner noted that there were no DeLuca factors observed.  The knee was stable and was negative for the Lachman test, McMurray circumduction test, and medial lateral and collateral ligament looseness.  X-rays revealed stable degenerative changes in the left knee, with no evidence of joint effusion.  

The Veteran was afforded his most recent VA examination in November 2008, at which time he was diagnosed with status post arthroscopic surgery with joint effusion.  He described stiffness, swelling, giving way, locking, popping, lack of endurance, and fatigability.  He further described constant pain with flare-ups occurring approximately once per day.  Prolonged sitting, walking, or standing for more than 5 to 10 minutes precipitated his exacerbations of pain.  Although he did not report any incapacitating episodes, he was no longer able to run or squat.  He used a knee brace and a walking stick.  

Upon physical examination, there was diffuse tenderness in the knee joint, more on the medial joint line.  Although there was no crepitus or increased heat or redness, there was diffuse mild swelling with mild synovial thickening and effusion.  Range of motion testing revealed flexion limited to 90 degrees by pain and extension to zero degrees, with pain throughout the range of motion.  Repetition of three times resulted in increased pain, weakness, lack of endurance, fatigue, and incoordination, although there was no decrease in range of motion.  The knee was found to be stable.  X-rays revealed degenerative changes of the left knee which appeared to have slightly increased compared to his previous examination in May 2008.  

Private treatment records dated from November 2006 to January 2011 have also been considered.  Significantly, the Veteran underwent a left knee evaluation in November 2006 after complaining of pain.  Range of motion testing revealed flexion limited to 90 degrees and extension limited to 10 degrees, with some discomfort.  Moderate joint effusion was present, and X-rays revealed degenerative changes in the lateral compartment of the left knee with a possible loose body.  

Records dated in January 2007 revealed moderate joint effusion and moderate degenerative changes with joint space narrowing and chondromalacia involving the lateral aspect of the tibiofemoral joint.  He underwent a partial medial meniscectomy and partial lateral meniscectomy of the left knee due to internal derangement in January 2007.  Treatment records dated from January 2007 to March 2007 indicated that the Veteran made excellent progress with his left knee following his January 2007 arthroscopy, and that his range of motion was satisfactory with no instability.  His effusion was moderate.  However, in May 2007, he began to complain of "catching" in his knee, with persistent degenerative changes and discomfort.  He did not report swelling or locking, however.  Physical examination revealed small joint effusion and crepitus.  He still exhibited full range of motion and no weakness or instability.  

Treatment records dated through February 2008 indicated that the Veteran's left knee continued to experience catching and popping, but did not lock or give way.  He also reported swelling and anterior pain.  In September 2008, his private physician suggested left knee replacement; however, it was determined that the Veteran was not a good candidate for knee replacement because the physician feared he would not be able to rehabilitate the replacement knee without increasing the left leg sciatica associated with his lumbar spine disability.  

In November 2008, the Veteran was seen for ongoing complaints of left knee pain.  He was shown to lack 10 degrees of extension.  Flexion was limited to 90 degrees.  There was crepitus but no effusion or erythema.  Similar range of motion findings were recorded in April 2009.  The April 2009 report also indicated that there was no instability of the left knee.  The Veteran was seen again in April 2010.  At that time, he continued to complain of swelling and discomfort.  He denied locking or giving way.  In January 2011, the Veteran's flexion was limited to 70 degrees while his extension was limited to 10 degrees.  There was marked crepitus, but no instability.  Although he complained of continuing discomfort and catching of the knee, he did not report locking or giving way.  He received steroid injections to alleviate his knee pain.  

As indicated, the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 5003-5010.  A higher rating may not be assigned.  However, as noted, the Veteran is to be rated on the basis of limitation of motion if it would result in a higher rating.  

The evidence shows that the Veteran experiences extension limited to 10 degrees, which would warrant a 10 percent evaluation under Diagnostic Code 5261.  Consideration has been given to the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Notably, at the Veteran's November 2008 examination, the examiner found that repeating the range of motion of the left knee three times resulted in increased pain, weakness, lack of endurance, fatigue, and incoordination.   Moreover, although the Veteran exhibited extension to zero degrees at the time of the November 2008 examination, pain was noted throughout the range of motion.  In addition, the examiner indicated that the Veteran's knee disability had slowed his activities of daily living down considerably.  Similarly, a September 2008 private treatment record indicated that the Veteran lacked a few degrees of extension, but also revealed that the Veteran exhibited pain upon any movement of the leg.  More recent private treatment records show limitation to 10 degrees with repeated notations regarding the Veteran's complaints of chronic pain.  Thus, given his complaints of chronic pain and report of loss of range of motion during flare-ups, and resolving all doubt in his favor, the Board finds that the Veteran's loss of extension approximates a limitation to 15 degrees.  Such would therefore warrant the assignment of a 20 percent rating under Diagnostic Code 5261.  

Consideration has also been given to the question of whether a separate compensable rating may be assigned for loss of flexion.  The record does not support such a finding, however.  The limitation of flexion to 70 degrees, which is the worse shown on record, is far from the 45 degrees that would support the assignment of a 10 percent rating under Diagnostic Code 5260.   Even considering his complaints of pain on motion, the Veteran's loss of flexion no way near approximates a limitation to 45 degrees.  See 38 C.F.R. §§ 4.40 and 4.45. 

In addition, to give the Veteran every consideration in connection with the matters on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's knee disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

Competent medical evidence is absent any findings of ankylosis, recurrent subluxation or lateral instability, dislocated or symptomatic semilunar cartilage, tibia or fibula impairment, or genu recurvatum for the assignment of a higher or separate rating under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  Although the Veteran has subjectively complained of instability and worn a knee brace, his knee was found to be stable upon objective physical examination in May 2008 and November 2008.  The more recent private treatment records from April 2009 and January 2011 also clearly state that there was no instability of the left knee.  Moreover, although effusion was noted on the November 2008 examination, X-rays did not show dislocated semilunar cartilage.  Consequently, the assignment of a separate compensable or an evaluation in excess of 20 percent for the Veteran's post-operative degenerative changes of the left knee based upon any of these diagnostic codes is not warranted.

The Board also finds that the Veteran's left knee disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his left knee disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the 20 percent rating adequately describes the severity of the Veteran's symptoms for this disability during the appeal period.  Moreover, there is no evidence of record showing that the Veteran's left knee disability results in frequent periods of hospitalization.  Although the Veteran is currently unemployed, is in receipt of Social Security Administration (SSA) disability benefits, and has been granted individual unemployability (TDIU) by VA, the evidence of record illustrates that his service-connected left knee disability was not the cause of his termination from employment in 2008.  Rather, his employment was terminated after he could not return to fulltime duty after his period of Family and Medical Leave Act (FMLA) leave expired following back surgery.  Therefore, referral for consideration of the assignment of a disability rating on an extraschedular basis for the left knee is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has already been granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Therefore, this issue is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating of 20 percent, but no more, for post-operative degenerative changes of the left knee is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


